 


114 HR 5035 IH: To reauthorize the State Criminal Alien Assistance Program, and for other purposes.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5035 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Gosar (for himself, Mrs. Black, Mr. Brooks of Alabama, Mr. Cook, Mr. DesJarlais, Mr. Farenthold, Mr. Franks of Arizona, Mr. Lamborn, Ms. McSally, Mr. Nugent, Mr. Olson, Mr. Rogers of Alabama, Mr. Schweikert, Mrs. Kirkpatrick, Mr. King of Iowa, Mr. Cramer, Mr. Knight, Mr. Salmon, Mr. Barletta, Mr. Cuellar, Mr. Jones, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reauthorize the State Criminal Alien Assistance Program, and for other purposes. 
 
 
1.State criminal alien assistance program
(a)SCAAP reauthorizationSection 241(i)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)(C)) is amended by striking 2011. and inserting 2020.. (b)SCAAP assistance for States (1)Assistance for states incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or before convicted.
(2)Assistance for states incarcerating unverified aliensSection 241(i) of such Act (8 U.S.C. 1231(i)), as amended by paragraph (1) and subsection (a), is further amended— (A)by redesignating paragraphs (4), (5), and (6), as paragraphs (5), (6), and (7), respectively;
(B)in paragraph (7), as redesignated, by striking (5) and inserting (6); and (C)by inserting after paragraph (3) the following:

(4)In the case of an alien whose immigration status is unable to be verified by the Secretary of Homeland Security, and who would otherwise be an undocumented criminal alien if the alien is unlawfully present in the United States, the Attorney General shall compensate the State or political subdivision of the State for the incarceration of the alien in accordance with paragraph (2)..  